        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 1 of 55


                                                                               l];S. D!~) mi;r COURT
                                                                              Db T?Ut l OF VERMONT
                                                                                      FILED
                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT                   2021 MAY 25 AH 10: Zi
DA YID GRIFFIN
                                                                                      CLERK
                                                    )
                                                    )
            Plaintiff,                              )
                                                                              BY 5:Mftv CL~
                                                    )
V.                                                  )       Civil Action No. ~:    ~I· CV· I at./
                                                    )
JOHNSON & JOHNSON, JOHNSON &                        )             COMPLAINT AND
JOHNSON CONSUMER, INC., JOHNSON &                   )          DEMAND FOR JURY TRIAL
JOHNSON HEAL TH CARE SYSTEMS, INC.,                 )
ETHICON, INC., ETHICON                              )
ENDO-SURGERY, INC., ETHICON                         )
ENDO-SURGERY, LLC, and                              )
ETHICON US, LLC,                                    )
                                                    )
             Defendants.                            )
                                                    )


        COMES NOW Plaintiff, David Griffin, by and through his undersigned counsel, and state

 as his Complaint for Damages against JOHNSON & JOHNSON, JOHNSON & JOHNSON

 CONSUMER, INC., JOHNSON & JOHNSON HEALTH CARE SYSTEMS, INC., ETHICON,

 INC., ETHICON ENDO-SURGERY, INC., ETHICON ENDO-SURGERY, LLC, and

 ETHICON US, LLC (hereinafter collectively '·Defendants") for personal injuries suffered as a

 result of Defendants' defective and unreasonably dangerous product, the Endoscopic Curved

 Intraluminal Stapler, 29 mm diameter, No. ECS29A (hereafter ILS-No. ECS29A), and state as

 their claims and allegations, as follows:

I.     INTRODUCTION

       1.       This is an action for the serious and permanent injuries incurred by the Plaintiff

resulting from the promotion, sale, manufacture and distribution of an unreasonably dangerous

and defective medical device product known generally as the Endoscopic Curved Intraluminal

Stapler ("ILS").
               Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 2 of 55




          2.       Defendants are manufacturers of medical devices, including the ILS.

          3.       The ILS is used in lieu of suturing during various surgeries, for example to create

connections between bodily structures, such as anastomoses, or to seal off resections.

          4.       Defendants are subsidiaries of Johnson & Johnson and according to Johnson &

Johnson and its website, the ILS are "designed to promote healing, more tissue control and less

tension on the anastomosis, with distinct audible and tactile feedback during firing.'' 1

          5.       Further, the staplers "are designed to deliver optimal compression needed for a

secure anastomosis and effective perfusion to promote healing." 2

          6.       Defendants' staplers are designed in such a way to give audible and tactile feedback

during the firing of the staple to confirm the firing and proper securing of the staple to ensure staple

line integrity.

            7.     As the FDA has explained, ''[w]hen the washer is cut, confirming completion of

the firing cycle, the surgeon experiences an audible and tactile crunch." 3

            8.     On or around March 6, 2018, a shift in the manufacturing of the ILS occurred.

            9.     As a result of this shift, several models of the Defendants' ILS manufactured from

March of 2018 to March 6, 2019 (when the line was shut down) were unable to sufficiently fire

the washers, causing uncut washers and malformed staples that compromised the staple line

integrity.

            I 0.   During this time, 92,496 affected Ethicon ILS were produced and sold in the United

States. 4



1
    ETHICON Circular Staplers, attached as Exhibit I.
2   Id.
3
 Ethicon Recalls Circular Staplers for Insufficient Firing and Failure to Completely Form Staples, attached
as Exhibit 2.
4   Id.


                                                     2
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 3 of 55




          11.   As the FDA explained in their recall notice, ''[f]ailure to cut the washer suggests

complete 360-degree staple line failure." 5

          12.   Such a failure can cause a host of medical issues, including but not limited to:

"death, sepsis, bleeding, the need for permanent ostomy ·bag,' life-long nutritional and digestive

issues, leak in the closure (anastomotic leak), additional surgeries, need for additional closures

(anastomoses), need for antibiotics, and the need for additional imaging studies."6

          13.   Defendants have long known of the risks of serious injury and death associated with

its surgical staplers like the one used on Plaintiff. Between January 2011-March 2018, over 41,000

adverse events were reported with these devices-including over 360 deaths. 7

          14.   Despite this information and the potential for serious injury, Defendants failed to

maintain quality systems and Current Good Manufacturing Practices (hereinafter "CGMP's") to

ensure that its ILS would not have any manufacturing defects and expose patients to risks of serious

injury or death when used as intended by the surgeon.

          15.   As a result, Defendants' ILS was sold for a year despite the dangerous

manufacturing defects present in these devices.

          16.   Defendants' failure to establish effective Post Marketing Safety Surveillance

("PMSS") complaint systems, Adverse Event ("AE") reporting, and Corrective and Preventive

Actions ("CAPA") follow-up and investigation allowed a serious manufacturing defect to go

unreported for over a year after the defective lots ofILS were released to the U.S. public.




5Jd.
6   Id.
7
  Safe Use of Surgical Staplers and Staples - Letter to Health Care Providers. (hereafter "Safe Use   0
                                                                                                          '),



attached as Exhibit 3.


                                                  3
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 4 of 55




          17.     Any patient who underwent a medical procedure with one of the affected curved

ILS manufactured by Defendants from March 6, 2018 to March 6, 2019 were exposed to a serious

risk of death or severe injuries.

          18.     On or around April 11, 2019, a voluntary recall of ILS-No. ECS29A occurred,

along with the following product numbers: CDH21A, CDH25A, CDH29A, CDH33A, ECS21A,

ECS25A, and ECS33A. 8

          19.     On or around May 15, 2019, the FDA issued a Class I Recall for each of 8 ILS

devices listed above and others listed below: 9

                  Curved Intraluminal Staplers, 29 mm diameter, No. CDH29A
                  Straight Intraluminal Staplers, 21 mm diameter, No. SDH2 l A
                  Curved Intraluminal Staplers, 21 mm diameter, No. CDH2 l A
                  Straight Intraluminal Staplers, 25 mm diameter, No. SDH25A
                  Endoscopic Curved Intraluminal Stapler, 21 mm diameter, No ECS21A
                  Endoscopic Curved Intraluminal Stapler, 33 mm diameter, No. ECS33A
                  Straight Intraluminal Staplers, 33 mm diameter, No. SDH33A
                  Curved Intraluminal Staplers, 33 mm diameter, No. CDH33A
                  Curved Intraluminal Staplers, 25 mm diameter, No. CDH25A
                  Endoscopic Curved Intraluminal Stapler, 29 mm diameter, No. ECS29A

          20.     For each of the recalls listed above, the FDA named ''Ethicon Endo-Surgery Inc.''

at 4545 Creek Road, Blue Ash, Ohio as the "Recalling Firm/Manufacturer," for all regulatory

purposes related to the device.

          21.     The FDA named agents of or employees of Ethicon Endo-Surgery Inc. in Blue Ash,

Ohio as its ··correspondent" of all the devices listed above for regulatory purposes.

          22.     Unfortunately, neither Plaintiff David Griffin nor his surgeon were afforded any

knowledge or warning of the defects and dangers associated with the recalls before an Ethicon

ILS-No. ECS29A was used in Plaintiffs surgery.



8
    See, e.g., Exhibit 4, Ethicon Recall Letter.
9
    See FDA Spreadsheet of Recalled Staplers, attached as Exhibit 5.


                                                      4
         Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 5 of 55




II.    PARTIES

        A.      PLAINTIFF.

        23.     DA YID GRIFFIN is a citizen of the United States and Vermont, currently residing

in Proctor, Vermont.

        B.      DEFENDANT ETHICON ENDO-SURGERY, INC.

        24.     ETHICON ENDO-SURGERY, INC. (hereinafter ''Ethicon Endo-Surgery") is

incorporated in the State of Ohio. It lists its principal office in its current corporate filings with the

Secretary of State of Ohio to be at 4545 Creek Road, Blue Ash, Hamilton County, Ohio.

        25.     Ethicon Endo-Surgery is a subsidiary of Johnson & Johnson. 10

        26.     Ethicon Endo-Surgery, in coordination with the other Defendants, was in the

business of selling medical devices throughout the State of Vermont, including the ILS.

        27.     Ethicon Endo-Surgery and its employees, in coordination with the other

Defendants, were involved in the manufacture, distribution, sales, marketing, regulatory

management, design and related services of such medical products, specifically including the ILS-

No. ECS29A alleged to have caused injury here.

        28.     Defendant Ethicon Endo-Surgery is therefore subject to the personal jurisdiction of

this Court because of the claims stated in this Complaint alleging, to wit, serious and permanent

bodily injury to the Plaintiff arising from or related to the sale and use in this State of an

unreasonably dangerous and defective product causing injury.




10
  Subsidiaries, SEC,
https://www.sec.gov/Archives/edgar/data/200406/0000200406 l 9000009/ex2 l -
subsidiariesxform I 0xk.htm (last accessed Apr. 12, 2021 ).


                                                    5
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 6 of 55




       29.     At all times relevant to this action, Ethicon Endo-Surgery has conducted substantial

business in Vermont. Plaintiffs causes of action also arise out of specific conduct occurring in

Vermont.

       30.     Ethicon Endo-Surgery is without an agent for service of process in Vermont and

therefore should be served by certified mail and by service of process at the Vermont Secretary of

State at 128 State Street, Montpelier, Vermont 05633. Service individually and by the Secretary

of State should be upon Defendant Ethicon Endo-Surgery at its principal place of business at 4545

Creek Road, Blue Ash, Ohio 45242. 11

       C.      DEFENDANT ETHICON, INC.

       31.     ETHICON, INC. (hereinafter "Ethicon") had at all times relevant to this Complaint

its principal place of business at Highway 22, Somerville, New Jersey, 08876.

       32.     Ethicon is a subsidiary of Johnson & Johnson. 12

       33.     Ethicon, in coordination with the other Defendants, was in the business of selling

medical devices throughout the State of Vermont, including the ILS-No. ECS29A.

       34.     Ethicon and its employees, in coordination with the other Defendants, were

involved in the manufacture, distribution, sales, marketing, regulatory management, design, and

related services of such medical products, specifically including the ILS-No. ECS29A alleged to

have caused injury here.

        35.    Defendant Ethicon is therefore subject to the personal jurisdiction of this Court

because of the claims stated in this Complaint alleging, to wit, serious and permanent bodily injury




11
   12 V.S.A. § § 855. 856. & 913(b): Bard Bldg. Supply Co. v. United Foam Corp., 400 A.2d 1023, 1024
(Vt. 1979).
12
   See FN 10, supra.


                                                 6
            Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 7 of 55




to the Plaintiff arising from or related to the sale and use in this State of an unreasonably dangerous

and defective product causing injury.

          36.     At all times relevant to this Complaint, Ethicon has conducted substantial business

in Vermont. Plaintiffs causes of action also arise out of specific conduct occurring in Vermont.

          37.     Ethicon is without an agent for service of process in Vermont and therefore should

be served by certified mail and by service of process at the Vermont Secretary of State at 128 State

Street, Montpelier, Vermont 05633. Service individually and by the Secretary of State should be

upon Defendant Ethicon at its principal place of business at Highway 22, Somerville, New Jersey,

08876. 13

          D.      DEFENDANT JOHNSON & JOHNSON.

          38.     JOHNSON & JOHNSON is the parent corporation of the Johnson & Johnson

family of companies, organized and existing under the laws of the State of New Jersey. Johnson

& Johnson's principal place of business is at I Johnson & Johnson Plaza, New Brunswick, New

Jersey 08933.

          39.     Johnson & Johnson, in coordination with the other Defendants, was in the business

of selling medical devices throughout the State of Vermont, including the ILS-No. ECS29A.

          40.     Johnson & Johnson and its employees, in coordination with the other Defendants,

were involved in the manufacture, distribution, sales, marketing, regulatory management, design,

and related services of such medical products, specifically including the ILS-No. ECS29A alleged

to have caused injury here.

          41.     Defendant Johnson & Johnson is therefore subject to the personal jurisdiction of

this Court because of the claims stated in this Complaint alleging, to wit, serious and permanent



13
     See FN 11, supra.


                                                    7
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 8 of 55




bodily injury to the Plaintiff arising from or related to the sale and use in this State of an

unreasonably dangerous and defective product causing injury.

          42.     At all times relevant to this Complaint, Johnson & Johnson has conducted

substantial business in Vermont. Plaintiff's causes of action also arise out of specific conduct

occurring in Vermont.

          43.     Johnson & Johnson is without an agent for service of process in Vermont and

therefore should be served by certified mail and by service of process at the Vermont Secretary of

State at 128 State Street, Montpelier, Vermont 05633. Service individually and by the Secretary

of State should be upon Defendant Johnson & Johnson at its principal place of business at

Johnson & Johnson Plaza, New Brunswick, New Jersey 08933. 14

          E.      DEFENDANT JOHNSON      & JOHNSON CONSUMER, INC.

          44.     JOHNSON & JOHNSON CONSUMER, INC. (hereinafter ··J&J Consumer'") had

at all times relevant to this Complaint its principal place of business at 199 Grandview Road,

Skillman, New Jersey 08558.

          4 5.    J&J Consumer is a subsidiary of Johnson & Johnson. 15

          46.     J&J Consumer in coordination with the other Defendants, was in the business of

selling medical devices throughout the State of Vermont, including the ILS-No. ECS29A.

          47.      J&J Consumer and its employees, in coordination with the other Defendants, were

involved in the manufacture, distribution, sales, marketing, regulatory management, design, and

related services of such medical products, specifically including the ILS-No. ECS29A alleged to

have caused injury here.




14
     See FN 11, supra.
15
     See FN I 0, supra.


                                                   8
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 9 of 55




          48.     Defendant J&J Consumer is therefore subject to the personal jurisdiction of this

Court because of the claims stated in this Complaint alleging, to wit, serious and permanent bodily

injury to the Plaintiff arising from or related to the sale and use in this State of an unreasonably

dangerous and defective product causing injury.

          49.     At all times relevant to this Complaint, J&J Consumer has conducted substantial

business in Vermont. Plaintiffs causes of action also arise out of specific conduct occurring in

Vermont.

          50.     J&J Consumer is without an agent for service of process in Vermont and therefore

should be served by certified mail and by service of process at the Vermont Secretary of State at

128 State Street, Montpelier, Vermont 05633. Service individually and by the Secretary of State

should be upon Defendant Ethicon at its principal place of business at 199 Grandview Road,

Skillman, NJ 08558. 16

          F.      DEFENDANT JOHNSON      & JOHNSON HEALTH CARE SYSTEMS, INC.

          51.     JOHNSON & JOHNSON HEAL TH CARE SYSTEMS, INC. (hereinafter "J&J

Health") had at all times relevant to this Complaint its principal place of business at 425 Hoes

Lane, Piscataway, New Jersey 08855.

          52.     J&J Health is a subsidiary of Johnson & Johnson. 17

          53.     J&J Health in coordination with the other Defendants, was in the business of selling

medical devices throughout the State of Vermont, including the ILS-No. ECS29A.

          54.     J&J Health and its employees, in coordination with the other Defendants, were

involved in the manufacture, distribution, sales, marketing, regulatory management, design, and




16
     See FN 11, supra.
17
     See FN 10, supra.


                                                   9
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 10 of 55




related services of such medical products, specifically including the ILS-No. ECS29A alleged to

have caused injury here.

       55.      Further, J&J Health is registered to business in Vermont as a foreign corporation.18

        56.     J&J Health is therefore subject to the personal jurisdiction of this Court because of

the claims stated in this Complaint alleging, to wit, serious and permanent bodily injury to the

Plaintiff arising from or related to the sale and use in this State of an unreasonably dangerous and

defective product causing injury.

        57.     At all times relevant to this Complaint, J&J Health has conducted substantial

business in Vermont. Plaintiffs causes of action also arise out of specific conduct occurring in

Vermont.

        58.     J&J Health has an address registered to be served and do business in the State of

Vermont at CT Corporation System, 17 G W Tatro Drive, Jeffersonville, Vermont, 05464.

        G.      DEFENDANT ETHICON ENDO-SURGERY, LLC.

        59.      ETHICON ENDO-SURGERY, LLC (hereinafter "EES") is domiciled in the State

of Delaware and its principal place of business is in Puerto Rico.

        60.      EES' Certificate of Authorization to do Business as a Foreign Corporation filed

with the Puerto Rico Registry of Corporations and Entities lists its designated office address in

Puerto Rico as 475 Street C Los Frailes Industrial Park, Suite 401, Guaynabo, Puerto Rico 00969

and its Corporate Domicile as 1209 Orange Street, Wilmington, Delaware 19801.

        61.      EES is a subsidiary of Johnson & Johnson. 19 EES is a single member LLC owned

100% by Eth icon Endo-Surgery. In the alternative, EES' sole member is one of the Johnson &


18
   See Vermont Secretary of State,
https ://bizfil ings. vennont.gov /online/Businesslnq uire/B usiness Infonnation ?business I0=36125 8 (last
accessed Apr. 12, 2021 ).
19
   See FN 10, supra.


                                                       10
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 11 of 55




Johnson family of companies, or is a combination of the J&J "family" members, and all in the

"family'" are not citizens/domiciled or headquartered in the forum state of Vermont.

          62.     EES, in coordination with the other Defendants, was in the business of selling

medical devices throughout the State of Vermont, including the ILS.

          63.     EES, and its employees, in coordination with the other Defendants herein, were

involved in the manufacture, distribution, sales, marketing, regulatory management, design, and

related services of such medical products in the United States, and specifically the ILS-No.

ECS29A alleged to have caused injury here.

          64.      EES is subject to the personal jurisdiction of this Court because of the claims stated

in this Complaint alleging, to wit, serious and permanent bodily injury to the Plaintiff arising from

or related to the sale and use in this State of an unreasonably dangerous and defective product

causing injury.

          65.      At all times relevant to this action, EES has conducted substantial business in

Vermont and regularly caused its products to be sold in Vermont, including the product at issue.

          66.      EES is without an agent for service of process in Vermont and therefore should be

served by certified mail and by service of process at the Vermont Secretary of State at 128 State

Street, Montpelier, Vermont 05633. Service individually and by the Secretary of State should be

upon Defendant EES at its principal place of business at 4 75 Street C Los Frailes Industrial Park,

Suite 401, Guaynabo, Puerto Rico 00969 .20

           H.      DEFENDANT ETHICON       US, LLC.

           67.     Defendant ETHICON US, LLC (hereinafter "ETH US'") is a limited liability

corporation organized under the laws of Texas with a principal place of business in New Jersey.



20
     See FN 1 I, supra.


                                                     11
          Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 12 of 55




          68.     ETH US's principal office is 1125 Bear Tavern Road, Titusville, NJ 08560.

          69.     ETH US is a subsidiary of Johnson & Johnson. 21 EES is a single member LLC

owned 100% by Ethicon Endo-Surgery. In the alternative, EES' sole member is one of the Johnson

& Johnson family of companies, or is a combination of the J&J "family" members, and all in the

"family" are not citizens/domiciled or headquartered in the forum state of Vermont.

          70.     ETH US, in coordination with the other Defendants, was in the business of selling

medical devices throughout the State of Vermont, including the ILS.

          71.     ETH US and its employees, in coordination with the other Defendants herein, were

involved in the manufacture, distribution, sales, marketing, regulatory management, design, and

related services of such medical products in the United States, and specifically the ILS-No.

ECS29A alleged to have caused injury here.

          72.     ETH US is therefore subject to the personal jurisdiction of this Court because of

the claims stated in this Complaint allege, to wit, serious and permanent bodily injury to the

Plaintiff arising from or related to its sale and use in this State of an unreasonably dangerous and

defective product causing injury.

          73.     ETH US is without an agent for service of process in Vermont and therefore should

be served by certified mail and by service of process at the Vermont Secretary of State at 128 State

Street, Montpelier, VT 05633. Service individually and by the Secretary of State should be upon

Defendant EES at its principal place of business at 1125 Bear Tavern Road, Titusville, NJ 08560. 22




21
     See FN 10, supra.
22
     See FN 11, supra.


                                                  12
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 13 of 55




        I.      THE "CORPORATE DEFENDANTS"          & PIERCING THEIR CORPORATE VEIL.

        74.     Defendants Johnson & Johnson, J&J Consumer, J&J Health, Ethicon, Inc., Ethicon

Endo-Surgery, Inc., Ethicon Endo-Surgery, LLC, and Ethicon US, LLC are hereinafter collectively

referred to as ''Corporate Defendants'· or '·Defendants.'·

        75.     At all relevant times herein mentioned, the Corporate Defendants participated in

the promotion, manufacture, sale, and distribution of the specific ILS-No. ECS29A that is the

subject of this case when they knew, or with the exercise of reasonable care should have known,

of its increased risks, hazards, and unreasonably dangerous propensities, and thereby actively

participated in and coordinated with each other the tortious conduct which resulted in serious

injuries to the Plaintiffs.

        76.      There exists, and at all relevant times herein mentioned, there existed, a unity of

interest in ownership and management between Corporate Defendants such that any individuality

and separateness between them ceased; thus, the Corporate Defendants are the alter ego of each

other, one acting for the other in relation to manufacturing an unreasonably dangerous and

defective product.

        77.      Adherence to the fiction of the separate existence of any Defendant as any entity

distinct from other Defendants will permit an abuse of the corporate privilege and would sanction

fraud and/or would promote injustice.

        78.      At all relevant times herein mentioned, the Corporate Defendants were engaged in

the business of, or were successors in interest to, entities engaged in the business of researching,

designing, testing, manufacturing, producing, assembling, inspecting, distributing, marketing,

labeling, promoting, packaging, prescribing and/or advertising for sale, and selling the ILS-No.

ECS29A alleged to have caused injury here.




                                                  13
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 14 of 55




       79.     This device was for use by the Plaintiff and Plaintiffs physicians.

        80.     As such, each of the Corporate Defendants are individually, as well as jointly and

severally, liable to the Plaintiffs for their damages.

        81.     The harm caused to Plaintiffs resulted from the conduct of one or vanous

combinations of the Defendants, and through no fault of Plaintiffs. There may be uncertainty as to

which one or which combination of Defendants caused the harm. Defendants have supenor

knowledge and information about which one, or which combination caused the injuries.

        82.     Thus, the burden of proof should be upon each Defendant to prove that the

Defendant has not caused the harms shown to be suffered by the Plaintiffs from Defendants' ILS.

III.    JURISDICTION & VENUE

        83.     This Court has subject matter jurisdiction pursuant to 28 USC § l 332(a) as there

exists complete diversity of citizenship between the Plaintiff and Defendants and the matter in

controversy exceeds the sum or value of $75,000.00, exclusive of interests and costs.

        84.     Defendants collectively had the power and authority, as well as the obligation, to

direct the business operations related to ILS-No. ECS29A in Vermont.

        85.     Further, pursuant to FRCP 4(k)(l)(A) and 12 V.S.A. § 913(b), this Court has

specific personal jurisdiction over the Corporate Defendants. Pursuant to 12 V.S.A. § 9 l 3(b ),

Defendants· activity in the State of Vermont are ··sufficient to support a personal judgment against

him or her."

        86.     At all relevant times, the Corporate Defendants collectively transacted, solicited,

and conducted business in the State of Vermont through their employees, agents, and/or sales

representatives, and derived substantial revenue from such business in Vermont by marketing the




                                                   14
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 15 of 55




ILS-No. ECS29A to the healthcare providers in this State. As a result, Plaintiffs claims arose out

of Defendants' conduct that occurred in Vermont coordinated by all Defendants.

        87.     Jurisdiction in this Court is also proper because the Defendants committed torts in

whole or in part against the Plaintiff in this State and contracted to supply the ILS-No. ECS29A

used in Plaintiff Griffin's surgery, which was an unreasonably dangerous and defective product

and a substantial factor in Plaintiffs injuries.

        88.     Because Vermont Superior Court would have personal jurisdiction over the

Corporate Defendants, FRCP 4(k)(l )(A) establishes that this Court also has personal jurisdiction

over the Corporate Defendants.

        89.     As alleged in paragraphs 74-82, the Corporate Defendants herein are unitary, so

that jurisdiction over one of them would provide a basis for specific personal jurisdiction of all.

        90.     Venue is proper in this Court, pursuant to 28 USC§ 1391 (b)(2), because the claims

set forth in this Complaint, to wit, serious and permanent bodily injury to the Plaintiff, arising from

negligent acts and omissions coordinated collectively among the Defendants, allegedly resulting

in Plaintiffs injuries occurred in the County of Rutland, Vermont.

        91.     Plaintiffs harms and losses directly and proximately caused by the negligent acts

and omissions of the Defendants, exceed the minimum dollar amount necessary to establish

jurisdiction in this Court.

        92.     The Defendants herein are all properly joined in this action pursuant to FRCP 20

as the Plaintiff asserts jointly, severally, or in the alternative, a right to relief in respect of or arising

out of the same transaction, occurrence, or series of transactions or occurrences and a question of

law or fact is common to all Defendants in the action.




                                                      15
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 16 of 55




IV.     FACTS

        A.      HISTORY OF SURGICAL STAPLERS AND MALFUNCTIONS.


        93.     Since the early 1900s, surgical staplers have been used in the medical community

to assist in a number of medical operations and procedures. 23

        94.     Typically, a stapler is comprised "of the stapler body, a staple cartridge/reload with

lines of staplers, an anvil, and a firing mechanism. The surgeon loads a staple cartridge into the

stapler (unless they are using a preloaded device) before placing the tissue to be connected between

the stapler jaws (comprising of the cartridge and anvil). They then activate the firing mechanism

to shoot a staple into place." 24

        95.     Innovations in the manufacturing of surgical staplers have led to the creation of

different categories of staplers to assist with specific procedures.

        96.     One of these categories is the circular stapler, which is "used in general surgery as

well as thoracic surgery, bariatric surgery and colo-rectal surgery. They are designed to enable

end-to-end, side-to-end and side-to-side anastomoses and, as the name suggests, place staples in a

circular shape consisting of two concentric rings." 25

        97.     Surgical staplers, therefore, have been used for decades for a variety of procedures,

including to remove a part of an organ (otherwise known as a ·'resection''), to cut through tissue

and organs C-'transection"), and to create connections between structures in the body

("anastomoses"). 26




23
   See Sophie Childs, Everything Healthcare Professionals Need to Know about Surgical Staples, CIA
(Apr. 18, 2017),
https://web.archive.org/web/2020 I 112010442/https://www.ciamedical.com/insights/everything-
healthcare-professionals-need-to-know-about-surgical-staples//.
24 Id
2s Id
26
   Surgical Staplers and Staples, attached as Exhibit 6.


                                                  16
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 17 of 55




        98.     The FDA has acknowledged that the advantages of using surgical staples and

staplers include: "Quick placement; Minimal tissue reaction; Low risk of infection; [and] Strong

wound closure." 27

        99.     Despite their many uses and history of development in the medical community,

surgical staplers also have a long history of malfunctions since their creation and use in a variety

of surgical operations. For example, by 2004, studies had shown that 112 deaths, 2,180 injuries,

and 22,804 adverse events ("AEs") reported to the FDA were associated with surgical staplers. 28

        I 00.   In fact, one survey found that the incidence rate of stapler malfunction is so high

that "86% of laparoscopic surgeons either had personal experience with or knew of surgeons who

experienced stapler malfunction. " 29

        101.    Other studies have found that, on average, 8-9,000 AEs related to surgical staplers

occur per year, with 90% of these AEs resulting from a malfunction with the device. 30

        102.    Further, the possible consequences of a malfunction can be very serious, as the

FDA explained, ''[i]n a retrospective study of 349 colorectal resections using a circular stapler,

surgeries with surgical stapler malfunctions were found to have higher incidences of unplanned

proximal diversions, ileus, gastrointestinal bleeding, and blood transfusions." Likewise,

·'[ a ]nastomotic leaks from surgical stapler malfunctions have also been associated with an

increased risk of cancer recurrence. " 31




n Id.
28
   See S. Lori Brown, Surgical stapler-associated fatalities and adverse events reported to the Food and
Drug Administration, JACS (May 2004), available at https://www.joumalacs.org/article/SI072-
7515(04 )00754-9/abstract.
29
   Samwel Okoth Makanyengo and Ohan Thiruchelvam, Literature Review on the Incidence of Primary
Stapler Malfunction, 27 SURG. INNOV., 229-34 (Apr. 2020).
30
   Everything Healthcare Professionals Need to Know, supra FN 23.
31
   FDA Executive Summary, attached as Exhibit 7 at 11.


                                                   17
         Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 18 of 55




        103.    Even if the malfunction does not cause a potentially fatal injury for the patient, such

"complications frequently require additional diagnostic studies, invasive procedures and in the

need for reoperation resulting in prolonged hospitalization and additional skilled nursing care." 32

        104.    As a result of these complications and the ubiquitous malfunctions that have

plagued surgical staplers for years, the FDA conducted a review of the studies that have been used

to investigate these issues. 33

        105.    By examining these studies, the FDA concluded that the most commonly reported

malfunctions associated with surgical staplers include malformed staples, missing staples, stapler

jamming, and misfires. 34

        106.    By 2013, Defendants and the medical device industry in general should have been

aware that malfunctioning surgical staplers generally presented serious risks of injuries during

surgery and that the true risk of injury was unknown and unexamined. Despite this obvious

problem, these Defendants took no steps to measure the true risks of these devices.

        107.    One medical article concluded ·'[ m Jost minimally invasive surgeons have

experienced laparoscopic linear stapler malfunction and 25% have had to significantly alter the

planned operative procedure due to the malfunction." 35 Further:

        Our surgeons recently experienced several independent adverse events involving
        the laparoscopic linear stapler. Although the Food and Drug Administration
        maintains a Manufacturer and User Facility Device Experience (MAUDE) database
        to track such voluntary reports, many events are not reported, and the true incidence
        of adverse events is unknown. 36



32
   Id. at 9.
33
   Id. at 10.
34
   Id. at 10-11. Of these malfunctions, malformed staples were the most commonly reported malfunction,
comprising 31.8% of all reported malfunctions identified in the studies examined by the FDA. See id. at
10.
35
   DR Kwazneski, et al., The Unacknowledged Incidence of Laparoscopic Stapler Malfunction, 27 SURG
ENDOSC 86-9 (Jan. 2013), https://pubmed.ncbi.nlm.nih.gov/228065 I 0/.
36 Id.




                                                   18
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 19 of 55




        108.   Part of the problem was the method by which manufacturers chose to track and

report AEs relating to their products.

        109.   The FDA allowed makers of these staplers to make summary reports of AEs into

the FDA Maude database. 37

        110.    These "Summary Reports" allowed manufacturers to conceal injuries related to

these devices from public scrutiny. 38

        111.   Overall, Defendants at all relevant times were or should have been aware of the

dangers a defective surgical stapler posed for the general public and should have and were expected

to maintain effective procedures to properly manufacture the ILS and appropriately respond when

the ILS was found to be defective. Unfortunately, this is not the case.

        B.     DESCRIPTION OF THE        ILS.

        112.   The ILS was, at the time of manufacture, a Class II medical device. 39

        113.   Pursuant to the Federal Food, Drug, and Cosmetic Act ("FDCA") and FDA

Regulations, Defendant Ethicon Endo-Surgery submitted a premarket notification submission

pursuant to the 51 0(k) Classification Process to sell the ILS on the open interstate market. 40

        114.    Under Section 51 0(k) of the FDCA, a device can be introduced into interstate

commerce if the FDA determines that the proposed device is substantially equivalent (''SE") to an

already approved predicate device. 41




37
   Christina Jewett, Hidden FDA Reports Detail Harm Caused by Scores of Medical Devices, KHN (Mar.
7, 2019), https://khn.org/news/hidden-fda-database-medical-device-inj uries-malfunctions/.
3& Id.
39
   Safe use, supra note 7.
4
 °  For more information on the 51 O(k)-classification process, see The 51 O(k) Program: Evaluating
Substantial Equivalence in Premarket Notifications [51 O(k)], attached as Exhibit 8.
41
   Id. at 3.


                                                  19
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 20 of 55




          115.    In other words, "[a] 51 0(k) is a premarket submission made to the FDA to

demonstrate that the device to be marketed is as safe and effective, that is, substantially equivalent,

to a legally marketed device (section 513(i)(l)(A) FD&C Act)." 42

          116.     This process is different from the Premarket Approval ("PMA") standard because

"(t]he 51 0(k) review standard is comparative, whereas the PMA standard relies on an independent

demonstration of safety and effectiveness."43

           117.    As part of this comparative process, the FDA must determine that the proposed

device's and the predicate device's uses are "the same" and that "the two devices have 'the same

technological characteristics,' or that a 'significant change in the materials, design, energy source

or other features of the device' does not raise different questions of safety and effectiveness and

that the device is as safe and effective as a legally marketed device.'' 44

           118.    Put another way:

          A device is substantially equivalent if, in comparison to a predicate it:
          • has the same intended use as the predicate; and
          • has the same technological characteristics as the predicate;
             or
          • has the same intended use as the predicate; and
          • has different technological characteristics and does not raise different questions of
             safety and effectiveness; and
          • the information submitted to FDA demonstrates that the device is as safe and effective
             as the legally marketed device. 45

           119.    Once a device has been determined to be SE to a predicate device, "the new device

is classified into the same class and subject to the same requirements as the predicate device." 46




42
     Premarket Notification 51 O(k), attached as Exhibit 9.
43
     Id. at 6.
44   Id.
45
     Premarket Notification, FN 42, supra.
46
     Id. at 3.


                                                       20
          Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 21 of 55




         120.    "Thus, 51 0(k) review is both the mechanism by which a manufacturer seeks

marketing authorization for a new device and by which FDA classifies devices into their

appropriate regulatory category ."47

         121.    Here, Defendant Ethicon Endo-Surgery filed its 51 0(k) premarket notifications for

the ILS in 1994 and 1998, both of which were found to be SE. 48

         122.    On May 27, 1994, Ethicon Endo-Surgery was cleared by order of the FDA49 to

market an "Endoscopic Tissue Approximation Device," 50 based on a showing that the device was

"substantially equivalent" or "SE" to other similar devices already on the market.

          123.   On December 18, 1998, Ethicon Endo-Surgery was issued by the FDA an "order"

or letter releasing to market the "Proximate Curved and Straight lntraluminal Staplers," 51 based on

a showing that the device was "substantially equivalent" or "SE" to other similar devices already

on the market.

          124.   The 51 0(k)-notification required to be submitted relating to 51 0(k) Numbers

K940967 and K983536 for these devices is generally described by the FDA as follows:

          Each person who wants to market in the U.S., a Class I, II, and III device intended
          for human use, for which a Premarket Approval application (PMA) is not required,
          must submit a 51 0(k) to FDA unless the device is exempt from 51 0(k) requirements
          of the Federal Food, Drug, and Cosmetic Act (the FD&C Act) ....

          Before marketing a device, each submitter must receive an order, in the form of a
          letter, from FDA which finds the device to be substantially equivalent (SE) and




47   Id.
48
      See Modified Endopath ILS 51 O(k) Premarket Notification and Proximate Curved and Straight
Intraluminal Staplers 51 O(k) Premarket Notification, attached as Exhibit 10 and 11 respectively.
49
   '"The Food and Drug Administration is responsible for protecting the public health by ensuring the safety,
efficacy, and security of human and veterinary drugs, biological products, and medical devices; and by
ensuring the safety of our nation's food supply, cosmetics, and products that emit radiation." Quoting What
We Do, attached as Exhibit 12.
50
   See FN 48, supra, Exhibit 10.
51
   See FN 48, supra, Exhibit 11.


                                                     21
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 22 of 55




          states that the device can be marketed in the U.S. This order "clears" the device for
          commercial distribution (see The 51 0(k) Program Guidance). 52

          125.   The Endoscopic Curved Intraluminal Stapler, 29 mm diameter, No. ECS29A,

which is the product at issue in this case, was marketed pursuant to a letter, attached hereto as

Exhibit 13, dated December 18, 1998.

          126.    The letter allowed Ethicon Endo-Surgery to market the "PROXIMATE® Curved

and Straight Intraluminal Staplers" subject generally to FDA regulations.

          127.    The letter (or FDA "Order"), which was sent to Edwin 0. Billips, Senior Associate

Regulatory Affairs for Ethicon Endo-Surgery at its Ohio headquarters, stated:

          You may, therefore, market the device, subject to the general controls provisions
          of the [FDCA]. The general controls provisions of the Act include requirements for
          annual registration, listing of devices, good manufacturing practice, labeling, and
          prohibitions against misbranding and adulteration.

          128.    The letter (order, attached Exhibit 13) cleared Ethicon Endo-Surgery to market the

ILS in compliance with FDA and its "general controls" applicable to all such devices, and its

Regulations, as follows:

          Existing major regulations affecting your device can be found in the Code of
          Federal Regulations, Title 21, Parts 800 to 895. A substantially equivalent
          determination assumes compliance with the current Good Manufacturing Practice
          requirement, as set forth in the Quality System Regulation (QS) for Medical
          Devices: General regulation (21 CFR Part 820) and that, through periodic (QS)
          inspections, the Food and Drug Administration (FDA) will verify such
          assumptions. Failure to comply with the GMP regulation may result in regulatory
          action. In addition, FDA may publish further announcements concerning your
          device in the Federal Register.

          129.    The FDA's clearance for marketing of such devices was conditional on Defendant

Ethicon Endo-Surgery executing its non-delegable duties to abide by the FDA's general controls

and regulations, including maintaining CGMPs and to "establish and follow quality systems to



52
     Premarket Notification, supra FN 42.


                                                   22
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 23 of 55




help ensure that their products consistently meet applicable requirements and specifications." 53

           130.   The ILS were and are marketed as a sterile, single-patient use device that ·'has

application throughout the alimentary tract for end-to-end, end-to-side, and side-to-side

anastomosis. " 54

           131.   The ILS uses controlled tissue compression and adjustable height staples "to allow

the surgeon to deliver the appropriate compression for each patient based on their experience and

expertise. " 55

           132.   ·'Through adjustable height staples, the Ethicon Endo-Surgery ILS accommodates

compressed tissue thicknesses anywhere between 1.0 and 2.5 millimeters." 56

           133.   Further, "[a]djustable height staples with a 5.5-millimeter open leg length are

formed to the appropriate closed height based on the amount of compression applied to the tissue ...

[A ]llowing a tailored solution in one device for each unique patient." 57

           134.   "After the ILS is fired and removed from the anastomosis, the closed staples

continue to provide the required tissue compression throughout the healing process." 58

           135.   The ILS-No. ECS29A, along with other circular staplers, was marketed as having

"true audible and tactile feedback as the surgeon completes the firing sequence." 59


53
     Quality System (QS) Regulation/Medical Device Good Manufacturing Practices, attached as Exhibit 14.
54
      See Ethicon, Intraluminal Circular Stapler - Device Assembly, YOUTUBE (July 17, 2015),
https://www.youtube.com/watch?v=uAxYglshHQ4&1 ist=PLKz9x VMv 1rQccXNeD89RUJ 1Kxzwg Vkg 1
5&index=9&t=0s; see also Exhibit 1.
55
   Ethicon, Intraluminal Circular Stapler-Advantage ofAdjustable Height Staples in Intraluminal Circular
Stapler, YOUTUBE (July 4, 2016),
https://www.youtube.com/watch?v=snlnLnYI_GY&list=PLKz9xVMvlrQccXNeD89RUJIKxzwgVkgl5
&index=2&t=0s.
56   Id.
s1 Id.
58   Id.
59
  Ethicon, Intraluminal Circular Stapler - Tactile and Audible Feedback in Intraluminal Circular
Stapler, YouTUBE (August I, 2015),
https://www.youtube.com/watch?v=mDmKffhvsFw &I ist=PLKz9x VMv 1rQccXNeD89RUJ I Kxzwg Vkg I
5&index=7; see also Exhibit 1.


                                                    23
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 24 of 55




          136.    During the firing sequence, "the knife cuts through the tissue first and then the

breakaway washer, providing distinct audible and tactile feedback to the surgeon." 60

          137.    As the FDA has explained, "[w]hen the washer is cut, confirming completion of

the firing cycle, the surgeon experiences an audible and tactile crunch."61

          C.      MANUFACTURING SHIFT AND RECALL.

          138.    21 CFR 820.70 requires: "Each manufacturer shall develop, conduct, control and

monitor production processes to ensure that a device conforms to its specifications." Although the

ILS-No. ECS29A was designed to specifications to perform as described in ,i,i123 to 130 above,

in or around March of 2018, a shift in the manufacturing of the ILS-No. ECS29A occurred causing

deviations in those device specifications.

          139.     As a result of this shift, Ethicon's ILS manufactured from March of2018 to March

6, 2019 (when the manufacturing line was shut down) were unable to sufficiently fire the washers,

causing uncut washers and malformed staples in the ILS that compromised the staple line integrity

in the patient's anastomosis.

           140.    During this time, 92,496 ILS were sold throughout the United States with such

deviations in specifications. 62

           141.    As the FDA explained in their recall notice, "[f]ailure to cut the washer suggests

complete 360-degree staple line failure." 63

           142.    If a staple line failure occurs, the patient may experience a number of injuries,

including but not limited to: "death, sepsis, bleeding, the need for permanent ostomy 'bag,' life-

long nutritional and digestive issues, leak in the closure (anastomotic leak), additional surgeries,


60   Id.
61
     Ethicon Recalls Circular Staplers, attached as Exhibit 2.
62   Id.
63   Id.


                                                       24
          Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 25 of 55




need for additional closures (anastomoses), need for antibiotics, and the need for additional

imaging studies. " 64

          14 3.   As previously explained, Defendants have long known of the risks of serious injury

and death associated with its surgical staplers like the one used on Plaintiff. Between January 2011-

March 2018, over 41,000 adverse events were reported with these devices-including over 360

deaths. 65

          144.    As a result of these risks, medical device manufacturers like Defendants must

establish and follow Quality Systems (''QS'") to help ensure that their products are manufactured

as intended for use, can safely be used in patient surgical procedures and will not deviate from

their intended specifications. QS for FDA-regulated products, including medical devices, are

known as Current Good Manufacturing Practices ("CGMP's"). 66

          145.    Class II medical devices, like the ILS when it was manufactured, are not as heavily

regulated or monitored like Class III medical devices. 67

          146.    As a result, the ILS-No. ECS29A did not require premarket approval from the

FDA. 68

          147.    However, as explained in the FDA letter granting Defendant Ethicon Endo-Surgery

authorization to market the ILS, Defendants were required to adhere to the general control

provisions of the FDCA, including "requirements for annual registration, listing of devices, good

manufacturing practice, labeling, and prohibitions against misbranding and adulteration." 69




64 Id.
65
   Safe use, attached as Exhibit 3.
66
   See 21 CFR 820.
67
   See Safe use, attached as Exhibit 3.
6& Id.
69
   See Exhibit 11.


                                                   25
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 26 of 55




          148.    Despite these requirements and the potential for serious injury, Defendants failed

to maintain QS and CGMP's to ensure that the ILS-No. ECS29A would not deviate from

specifications, thus causing manufacturing defects exposing patients to risks of serious injury or

death when used as intended by the surgeon.

          149.    These Corporate Defendants knew, and/or had reason to know, that the ILS was

defective and unreasonably dangerous.

          150.    Defendants' failure to establish effective PMSS, AE complaint reporting, and

investigation units allowed a serious manufacturing defect to continue and go unreported for over

a year after the defective lots of the ILS were released to the U.S. public.

          15 I.   Any patients who underwent a medical procedure with one of Ethicon' s ILS

manufactured from March 6, 2018 to March 6, 2019 were exposed to a serious risk of death or

severe injuries.

          152.     On or around April 11, 2019, EES, in coordination with the other Defendants,

issued a voluntary recall of the ILS's with the following product numbers: CDH21A, CDH25A,

CDH29A, CDH33A, ECS21A, ECS25A, ECS29A, and ECS33A. 70

           153.    Per this recall, Defendants "confirmed the occurrence of uncut washers and

malformed staples with our [ILS] which can compromise staple line integrity. If a problem with

the staple line is not adequately addressed or is not recognized, there is a potential risk of

postoperative anastomotic leak, gastrointestinal injury, hemorrhage, or hemorrhagic shock." 71




70
     See Exhibit 4, Ethicon Recall Letter (emphasis added).
11   Id.


                                                      26
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 27 of 55




       D.      FDA RESPONSE TO ETHICON RECALL AND SURGICAL STAPLER MALFUNCTIONS.

       154.    Shortly after Ethicon' s recall, on or around April 23, 2019, the FDA issued a Draft

Guidance letter for labeling recommendations for surgical staples and staplers. 72

        155.   On or around May I 5, 2019, the FDA followed up on Ethicon's recall by issuing a

Class I Recall of the ILS themselves, listing a total of 10 devices subject to a Class I Recall. 73

        156.    As   stated   in   ~20    above,    Ethicon    Endo-Surgery      was    listed   as   the

"Recall/Manufacturer" for each of these IO devices.

        157.    A Class I Recall is considered the most serious classification of recall and is used

in ''a situation in which there is a reasonable probability that the use of, or exposure to, a violative

product will cause serious adverse health consequences or death." 74

        158.    During the same time period, on March 8, 2019, the FDA issued a letter to

healthcare providers highlighting the risks and problems related to surgical staplers generally. 75

        159.    By April of 2019, the FDA announced its intent to reclassify surgical staplers from

low risk to a stricter approval process. 76

        160.    The FDA explained that it intended to ..to reclassify surgical staplers for internal

use from class I (general controls), exempt from premarket review, to class II (special controls),

subject to premarket review. FDA believes that general controls by themselves are insufficient to

provide reasonable assurance of safety and effectiveness for these devices, and that there 1s

sufficient information to establish special controls to provide such assurance." 77




72
   Surgical Staplers and Staples for Internal Use - Labeling Recommendations, attached as Exhibit 15.
73
   See FDA Spreadsheet of Recalled Staplers, attached as Exhibit 5.
74
   Recalls, Corrections and Removals (Devices), attached as Exhibit 16.
75
   Safe Use, attached as Exhibit 3.
76
   General and Plastic Surgery Devices; Reclassification of Certain Surgical Staplers, attached as Exhibit
17.
11 Id.




                                                   27
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 28 of 55




           16 I.   The FDA reasoned that this reclassification was necessary, in part, due to

complications that can result from surgical stapler malfunctions, which could result in ''prolonged

surgical procedures, unplanned surgical interventions, and other complications such as bleeding,

sepsis, fistula formation, tearing of internal tissues and organs, increased risk of cancer recurrence,

and death." 78

           162.    The FDA also illustrated the high rate of reported incidents, also known as Medical

Device Reports (''MDRs"), associated with surgical staplers. The FDA summarized its findings by

explaining that:

           From January I, 2011, to March 31, 2018, FDA received over 41,000 individual
           MDRs for surgical staplers and staples for internal use, including 366 deaths, over
           9,000 serious injuries, and over 32,000 malfunctions. Some of the most commonly
           reported problems in these adverse event reports include an opening of the staple
           line or malformation of staples, misfiring, difficulty in firing, failure of the stapler
           to fire the staple, and misapplied staples (e.g., user applying staples to the wrong
           tissue or applying staples of the wrong size to tissue). 79

           163.    It was also noted that "[t]he most common device-related malfunctions included

failure of the stapler to fire the staple, failure to form staples, difficulty of opening/closing the

stapler, stapler misfiring, and stapler breakage. The most commonly reported patient consequences

from malfunctions with surgical staplers for internal use included a delay in surgical procedure,

hemorrhage, and tissue damage." 80

           164.    Beyond these findings, however, the FDA also reported that "[f]rom November 1,

2002, to December 30, 2018, FDA received a total of 168 recalls for surgical staplers and staples

for internal use under product codes GAG and GOW, including one class I recall and 167 class II

recalls." 81 ''Of the 167 class II recalls, the most common reasons for recall included non-


13   Id.
19   Id.
80   Id.
81   Id.


                                                      28
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 29 of 55




conforming device components or device design-related issues that may result in incomplete staple

formation, failure to form a staple line, malformed staples, or difficulty in firing." 82

        165.    As a result of these data and findings, on or around April 24, 2019, the FDA issued

a proposed order to allow for this reclassification. 83

        166.    This proposed reclassification would include, among other requirements, adequate

performance testing to mitigate the risk of device malfunction and would "include an evaluation

of staple formation characteristics in the maximum and minimum tissue thicknesses for each staple

type; measurement of the worst-case deployment pressures on stapler firing force; and a

measurement of staple line strength." 84

        167.    That same day, the FDA also issued a draft guidance document to assist with the

labeling of surgical staplers. 85 The FDA explained that "[b ]oth device misuse and device

malfunctions are root causes of these adverse events. FDA believes that these problems may be

mitigated by providing specific information about the risks, limitations, and directions for use in

the labeling for the surgical staplers and staples for internal use." 86

        168.    Because of the risks associated with surgical staples, including Ethicon' s ILS, the

FDA held a public meeting on or around May 30-31, 2019 to discuss whether surgical staplers

should be reclassified as a Class II medical device, which would require manufacturers to give

"premarket notification and allow the FDA to establish mandatory special controls to help mitigate

known risks of the device." 87




82 Id.
83 Id.
84 Id.
85
   Surgical Staplers and Staples for Internal Use-Labeling Recommendations; Draft Guidance for Industry
and Food and Drug Administration Staff; Availability, attached as Exhibit 18.
86 Id.
87
   General and Plastic Surgery Devices Advisory Committee Meeting, attached as Exhibit 19.


                                                   29
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 30 of 55




           169.   At the conclusion of the meeting, the FDA panel "unanimously recommended the

reclassification of surgical staplers for internal use from Class I (general controls) to Class II

(special controls). 88

V.         GENERAL ALLEGATIONS

           170.   Plaintiff repeats and incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein and further allege as follows:

           171.   At all relevant times, the ILS was researched, developed, manufactured, marketed,

promoted, advertised, sold and distributed by the Corporate Defendants.

           172.   Corporate Defendants negligently, carelessly, and/or recklessly manufactured,

marketed, advertised, promoted, sold labelled, and distributed the ILS as a safe and effective device

to be used for surgical procedures.

           173.   Corporate Defendants knew, and/or had reason to know, that the ILS was defective,

unreasonably dangerous, and not safe because of AEs that the Corporate Defendants knew about.



           Representations

           174.   Corporate Defendants negligently, carelessly, recklessly, and/or intentionally

promoted the ILS to physicians and patients, including the Plaintiff David Griffin and his

physicians.

           175.   Corporate Defendants misrepresented the safety of the ILS to physicians and

patients, including Plaintiff David Griffin and his physicians.

           176.   Corporate Defendants willfully and/or intentionally failed to warn and/or alert

physicians and patients, including Plaintiff David Griffin and his physicians, of the increased risks



88   Id.


                                                  30
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 31 of 55




and significant dangers resulting from being operated on with the ILS.

        177.   Corporate Defendants knew and/or had reason to know, that their representations

and suggestions to physicians that the ILS was safe were materially false and misleading such that

physicians and patients, including Plaintiff David Griffin and his physicians, would rely on such

representations.

        178.   Any warnings Corporate Defendants may have issued concerning the risks and

dangers of the ILS were inadequate and insufficient considering the shift in manufacturing and

defect that existed in the ILS.

        179.    Corporate Defendants knew and/or had reason to know of the likelihood of serious

injuries caused by the promotion, sale, and distribution of the ILS, but they failed to establish an

adequate quality control system and complaint systems to monitor and evaluate the ILS and thus

prevented Plaintiff David Griffin and his physicians from being aware of the heightened risk of

using the ILS before it was too late.

        Causation

        180.    Plaintiff David Griffin would not have consented to undergo his procedure with the

use of the ILS had Plaintiff David Griffin known or been fully and adequately informed by

Corporate Defendants of the true increased risks, hazards, and serious dangers of the ILS.

        181.    Plaintiff David Griffin and his physicians reasonably relied on Defendants'

representations and omissions regarding the safety and efficacy of the ILS.

        182.    Plaintiff David Griffin and his physicians did not know of the specific increased

risks and serious dangers, and/or were misled by Corporate Defendants, who knew or should have

known of the true risks and dangers.




                                                 31
       Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 32 of 55




       183.   Corporate Defendants' promotion and marketing of the ILS caused Plaintiff David

Griffin's physicians to decide to use the ILS during his operation. Plaintiff David Griffin's

physicians would not have recommended and used the ILS in the absence of Corporate

Defendants' false and misleading promotion.

       Damages

       184.    Plaintiff has suffered serious personal injuries as a direct and proximate result of

Corporate Defendants' misconduct.

       185.    As a direct and proximate result of Corporate Defendants' conduct, Plaintiff David

Griffin has suffered and will continue to suffer from severe injuries and damages, including but

not limited to abdominal pain, hemorrhaging, and subsequent surgeries to repair the damage

caused by the ILS.

       186.    As a result of Corporate Defendants' failure to adequately warn of the risks and

dangers associated with the ILS as manufactured, promoted, sold and supplied by these companies,

and as a result of the negligence and other wrongdoing and misconduct of Corporate Defendants

as described herein:

       a.      Plaintiff David Griffin has been injured and suffered and will continue to suffer
               injuries to their body and mind, the exact nature of which are not completely known
               to date.

       b.      Plaintiff David Griffin has sustained and will continue to sustain economic losses,
               including loss of earnings and diminution of the loss of earning capacity, the exact
               amount of which is presently unknown.

       c.      Plaintiff David Griffin has incurred and will be required to incur additional medical
               expenses in the future to care for themselves as a result of the injuries and damages
               Plaintiff has suffered; and

       d.      Plaintiff is therefore entitled to damages in an amount to be proven at trial, together
               with interests thereon and costs.




                                                 32
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 33 of 55




       187.    Plaintiff herein brings his causes of action within the applicable statute of

limitation. Specifically, Plaintiff brings his action within the prescribed time limits following their

injuries and their knowledge of the wrongful cause. Prior to such time, Plaintiff did not know nor

had reason to know of his injuries and/or the wrongful cause thereof.

        188.   Plaintiff is therefore entitled to damages in an amount to be proven at trial, together

with interest thereon and costs.

VI.     PLAINTIFF'S ALLEGATIONS

        189.    Plaintiff David Griffin is fifty-two (52) years old and resides in Proctor, Rutland

County, Vermont.

        A.      Initial Procedure with ILS:

        190.    On or around August 13, 2018, Plaintiff presented to Rutland Regional Medical

Center ("Rutland'") in Rutland County, Vermont, with complaints of severe abdominal pain. That

same day, he underwent a CT scan of his abdomen and pelvis, which was conducted by Dr. Talitha

Travis. Both Dr. Travis and the Emergency Room ("ER") physician, Dr. Christopher Stronczak,

diagnosed Plaintiff with Acute Sigmoid Diverticulitis with an abscess.

        191.    As a result of this diagnosis, Plaintiff was treated with a ten-day course of

antibiotics. This treatment appeared to resolve Plaintiff's symptoms, but two weeks later Plaintiff

suffered another diverticular attack and was put on antibiotics again.

        192.    On or around September 10, 2018, Plaintiff met with Dr. Matthew Conway at

Rutland General Surgery, who suggested Plaintiff undergo a laparoscopic assisted sigmoid

colectomy to treat his diverticulitis.

        193.    A sigmoid colectomy is a procedure that results in the removal of the sigmoid colon

specifically and the ends of the remaining portions of the patient's bowels, specifically the




                                                  33
         Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 34 of 55




descending colon and rectum, are joined by stitching or stapling them together through a process

called anastomosis. 89 The procedure is considered to be a ''reliable, safe, and efficacious treatment

modality for chronic diverticular disease." 90

        l 94.   On or around September 15, 2018, Plaintiff underwent an attempted laparoscopic-

assisted sigmoid colectomy which was conducted by Dr. Conway at Rutland. A stapler, later

identified as an Ethicon ECS29A stapler, was used during the operation.

        195.    Unfortunately, during the procedure, Dr. Conway notes in the operative report that

when the stapler fired, "it appears not to have completed its staple line at its initial attempts

to fire the stapler. Reattempted firing of the stapler was successful, but there was noted

hemorrhage and ultimately failure of that staple line as a consequence of the, I believe

trauma and difficulty of the first firing.'· (emphasis added).

        196.    Due to this failure of the stapler, Dr. Conway was forced to convert the procedure

from a laparoscopic-assisted sigmoid colectomy to an open low anterior resection.

        197.    A lower anterior resection is a procedure in which a diseased portion of the rectum

and sigmoid colon is removed, and an anastomosis (a surgical joining of tubular structures) is

created by an endoscopic stapler or similar device by attaching the colon to the remaining portion

of the rectum. This is done to ensure the patient's fecal matter can be expelled from the body

properly. 91



89
 For a more detailed explanation of a Sigmoid Colectomy, see Paul Litchfield & Maddie White, Sigmoid
Colectomy- Your operation explained, UNIVERSITY HOSPITALS BIRMINGHAM (May 2019),
https://www.uhb.nhs.uk/Downloads/pdf/PiSigmoidColectomy.pdf.
90
   Mark Blake, et al., Laparoscopic Sigmoid Colectomy for Chronic Diverticular Disease, JSLS (2005),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3015646/.
91
   For a more detailed explanation of a Low Anterior Resection, see Types of colorectal cancer resection
surgeries, COLORECT AL CANCER ALLIANCE (Feb. 4, 2019), https:/ /www.ccalliance.org/blog/patient-
support/types-of-colorectal-cancer-resection-surgeries; Surgery for Rectal Cancer, AMERICAN CANCER
SOCIETY, http://www.cancer.org/cancer/co Ion-rectal-cancer/treating/rectal-surgery .htm I (last accessed
Feb. 13, 2019).


                                                  34
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 35 of 55




           198.   Due to this complication, Plaintiff lost over two liters of blood during the operation

and, per the pathology report, was forced to have removed portions of both his sigmoid colon and

rectum.

           199.   Due to the loss of blood, Plaintiff became hypotensive and Dr. Conway ended the

procedure by oversewing Plaintiffs rectum and conducting a proximal colostomy in stabilize his

condition, with plans to reverse the procedure in a few months.

           200.   After the operation was concluded, Plaintiff was kept at Rutland for a few more

days for observation and treatment, during which Plaintiff was noted to have continuing abdominal

pain. On or around September 19, 2018, Plaintiff was discharged from Rutland.

           B.     Post Procedure Condition and Treatment:

           201.   Plaintiff Griffin's post-procedure course has been marked by abdominal pam,

fatigue.

           202.   On or around October 16, 2018, Plaintiff met with Dr. Conway for a follow-up.

Plaintiff reported that his strength and energy were still not perfect and that he had not been able

to return to work. Plaintiff also reported that he still experienced some abdominal pain, but that it

was minimal and that his strength and energy were improving. Dr. Conway gave Plaintiff a note

allowing him to go back to work and planned to meet with Plaintiff in approximately a month to

discuss plans to reverse his colostomy.

           203.   On or around November 13, 2018, Plaintiff met with Dr. Conway again and

reported that he was feeling well. Dr. Conway discussed the procedure to reverse the colostomy

and both agreed to try and schedule the reversal for some time in the third week of December.




                                                    35
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 36 of 55




       204.    On or around December 19, 2018, Plaintiff underwent a rigid proctosigmoidoscopy

and colostomy takedown with primary re-anastomosis and a small segmental resection of the colon

at the colostomy site. Dr. Conway conducted the procedures.

       205.    Dr. Conway notes in the operative report that there was a fair bit of intraabdominal

scarring "necessitating a lysis of adhesions," but the tissue appeared to be healthy otherwise.

       206.    Plaintiff stayed at Rutland for several days after the colostomy removal for

observation and continued treatment. Plaintiff recovered well from the procedure and on or around

December 24, 2018, Plaintiff was discharged from Rutland with plans to follow up with General

Surgery in a week for staple removal.

       207.    On or around January 2, 2019, Plaintiff met with Dr. Conway again to have his

staples removed. Plaintiff mentioned during the visit that he was having some issues with pain and

that he was not yet ready to return to work.

       208.    On or around January 11, 2019, Plaintiff had a follow-up with Physician Assistant

Blake Lopes. During the follow-up, Plaintiff stated that he was feeling better, but was continuing

to experience cramping and abdominal pain and that he was continuing to feel fatigued. Plaintiff

also stated he did not feel ready to go back to work.

        209.    On or around January 17, 2019, Plaintiff returned for another follow-up with PA

Lopes. Plaintiff stated his abdominal pain was nearly resolved and that he was taking more walks

to help with his fatigue. He also stated he felt he was ready to return to work on the 21 st .

        210.    On or around April 11, 2019, Rutland received the Recall Letter from Ethicon,

attached as Exhibit 4, stating that certain Ethicon stapler models, including the one used during

Plaintiff's operation, were being recalled by the manufacturer.




                                                  36
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 37 of 55




       211.    On or around May 22, 2019, Plaintiff met with Dr. Conway to report that he was

feeling better than he had for the past year. Dr. Conway reported that Plaintiff "had a long difficult

course, but thankfully at this point, he seems healed," and that Plaintiff could follow-up as needed.

       212.    Despite this improvement, Plaintiff has suffered from permanent and debilitating

injuries that will affect him for the rest of his life. Plaintiff was forced to have more of his colon

removed than was originally planned due to the stapler failure that occurred during his initial

operation. Further, Plaintiff was forced to spend extended time at Rutland Regional Medical Center

Rutland, had to undergo subsequent procedures, and take additional time off work to fully recover

from his initial procedure. Plaintiff continues to suffer from abdominal pain and will likely

continue to suffer from this pain for the foreseeable future.

VII.    AGENCY, ALTER-EGO, JOINT VENTURE, AND CONSPIRACY

        213.    At all times herein mentioned, the Defendants were fully informed of the actions of

their agents, representatives, contractors, and/or employees, and thereafter, no officer, director or

managing agent of the Defendants repudiated those actions.

        214.    The failure to repudiate constituted adoption and approval of said actions, and all

Defendants and each of them thereby ratified those actions.

        215.    There existed (and still exists), during the relevant time periods, a unity of interest

between the Defendants such that any individuality and separateness between them has ceased.

All these Defendants are the alter-egos of the other Defendant(s) and exerted control over such.

        216.    Adherence to the fiction of the separate existence of these Defendants, as entities

distinct from one another, will permit an abuse of the corporate privilege, sanction a fraud, and

promote injustice.




                                                  37
       Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 38 of 55




       217.    Each of the Corporate Defendants herein expressly or impliedly agreed to work

with and assist each other Defendants and unnamed parties, toward the common purpose of

promoting, recommending, and selling the ILS and toward the common interest of pecuniary gain.

       218.    Specifically, as previously stated, each of the Corporate Defendants were involved

in the manufacture, distribution, and marketing of the ILS at issues in this case.

       219.    Defendant Ethicon Endo-Surgery was the entity primarily in contact with the FDA

during the 51 O(k) process to introduce the ILS to the general market. 92

       220.    Likewise, the FDA identified Defendant Ethicon Endo-Surgery as the '·Recalling

Firm/Manufacturer" in its Class I Recall Notice of the ILS. 93

       221.    Defendant EES was also involved in the manufacture and recall of the ILS.

       222.    Further, although Ethicon Endo-Surgery was ultimately authorized by the FDA to

market the ILS and draft and distribute the Instructions for Use (''IFU") and marketing material

related to the ILS, ETH US may have done so as Ethicon Endo-Surgery's agent.

        223.   Defendant Ethicon has been directing the activities of Ethicon Endo-Surgery,

including its manufacture of the ILS, its dealings with the FDA, and the recall of the ILS. While

Ethicon Endo-Surgery has been the corporate face of the ILS, such actions would not have been

possible without Defendant Eth icon's permission and oversight. 94

        224.    Finally, as previously stated, Johnson & Johnson is the parent corporation for each

of the other Corporate Defendants. 95 Therefore, any actions involving the manufacture,




92
   See Exhibits IO and 11.
93
   See Class 1 Device Recall Endoscopic Curved Intraluminal Stapler, 29 mm diameter, Model ECS29A,
("'Class 1 Device Recall") attached as Exhibit 20.
94
   See Matthew Arnold, J&J consolidates, rebrands Ethicon units, ASHFIELD HEALTH (May 8, 2013),
https://www.mmm-online.com/home/channel/jj-consolidates-rebrands-ethicon-units/.
95
  Subsidiaries, supra, FN I 0.


                                                 38
          Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 39 of 55




distribution, and recall of the ILS could not have occurred without Johnson & Johnson's

permission and guidance.

          225.    Clearly, a complex business structure was developed between each of these

Corporate Defendants to facilitate the manufacture, marketing, and distribution of the ILS and

each Defendant had its own role in the act of introducing the ILS to the general public.

          226.    As explained in the FDA letter granting Ethicon Endo-Surgery authorization to

market according to ILS, the Corporate Defendants were required to adhere to the general control

provisions of the FDCA, including ''requirements for annual registration, listing of devices, good

manufacturing practice, labeling, and prohibitions against misbranding and adulteration." 96

          227.    The Corporate Defendants' failure to enact these requirements caused the ILS to

become defective and to be introduced to the general public and therein led to Plaintiffs injuries.

          228.    Each of the Corporate Defendants herein performed the acts and omissions

described herein in concert with the other Defendants herein and/or pursuant to a common design

with the other Defendants herein.

          229.    Each of the Corporate Defendants herein knew the acts and omissions of the other

Corporate Defendants herein constituted a breach of duty, and yet, each Corporate Defendant

provided each other Corporate Defendant substantial assistance and/or encouragement.

          230.     Each of the Corporate Defendants herein provided substantial assistance to the

other Corporate Defendants herein in accomplishing the intentional and tortious conduct described

herein, and each Corporate Defendants' conduct, even when separately considered, constitutes a

breach of duties owed to the Plaintiffs.




96
     See Exhibit 13.


                                                 39
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 40 of 55




       231.    At all times herein mentioned, each of the Corporate Defendants were engaged in

the business of and/or were a successor in interest to and/or affiliated with/associated

with/indistinguishable from entities engaged in the business of researching, designing,

formulating, compounding, testing, manufacturing, producing, processing, assembling, inspecting,

distributing, marketing, labeling, promoting, packaging, prescribing, advertising for sale, and/or

selling the ILS device for use by Plaintiff David Griffin and his physicians. As such, each of the

Corporate Defendants are individually, as well as jointly and severally, liable to the Plaintiffs for

the Plaintiffs' damages.

       232.    The conduct of the Defendants herein caused the Plaintiffs harm as described

herein. The Plaintiffs harm is not in any way attributable to any fault of the Plaintiffs. Uncertainty

may exist regarding which Corporate Defendant(s) and/or combination of Corporate Defendants

caused the Plaintiffs harm. The Corporate Defendants possess superior knowledge and

information regarding which Corporate Defendant(s) and/or combination of Corporate Defendants

caused the Plaintiffs injuries.

       233.    Thus, the burden of proof should be upon each Corporate Defendant to prove that

the Defendant has not caused the harms suffered by the Plaintiff.

       234.    Due to the above, each Cause of Action named below is asserted against each

Corporate Defendant herein, jointly and severally, even if each and every Corporate Defendant

herein is not specifically identified as to each and every count.

VIII. PLAINTIFF IS ENTITLED TO PUNITIVE DAMAGES

        235.   Plaintiff repeats and incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein and further allege as follows:




                                                  40
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 41 of 55




       236.    The acts and/or omissions of Defendants were grossly negligent, reckless, wanton,

and/or willful, thus making Defendants liable to the Plaintiff for punitive damages in order to deter

such conduct in the future.

       237.     Plaintiff seeks an amount in punitive damages that is fair and reasonable as shown

by the evidence.

IX.    CLAIMS FOR RELIEF

                                    1st CAUSE OF ACTION
                         Strict Products Liability Manufacturing Defect

        238.    Plaintiff repeats and incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein and further allege as follows:

        239.    The Vermont Supreme Court has adopted the doctrine of •'strict product liability"

embodied in Restatement (Second) of Torts§ 402A. 97

        240.    Pursuant to the Restatement (Second) of Torts§ 402A:

                        One who sells any product in a defective condition unreasonably dangerous
                        to the user or consumer or to his property is subject to liability for physical
                        harm thereby caused to the ultimate user or consumer, or to his property, if

                        (a) the seller is engaged in the business of selling such a product, and

                        (b) it is expected to and does reach the user or consumer without substantial
                        change in the condition in which it is sold.

                        (2) The rule stated in subsection (I) applies although

                        (a) the seller has exercised all possible care in the preparation and sale of
                        his product, and

                        (b) the user or consumer has not bought the product from or entered into
                        any contractual relation with the seller.




97
  See Zaleskie v. Joyce, 333 A.2d 110, 113 (Vt. 1975); see also Moffitt v. Icynene, Inc., 407 F. Supp. 2d
591, 599 (D. Vt. 2005).


                                                    41
       Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 42 of 55




       241.    A product is defective if it is not "safe for normal handling and consumption. '" 98

       242.    Stated differently, "'[a] defective product "must be dangerous to an extent beyond

that which would be contemplated by the ordinary consumer who purchases it, with the ordinary

knowledge common to the community as to its characteristics. '" 99

       243.     While the plaintiff bears the burden of proving the device was defective and that

the defect was the cause of plaintiffs injuries, the plaintiff "'is relieved of showing that the

defendant was negligent." 100

       244.     Although the Defendants knew or should have known of the inherent

dangerousness of the product at the time it was manufactured, Defendants in this case failed in

their duty to apprise Plaintiffs healthcare providers of the ''dangerous propensities" of the

Ethicon's ILS-No. ECS29A at the time it was used by Plaintiffs surgeon.

       245.     At the time the Ethicon's ILS-No. ECS29A was distributed to Plaintiffs healthcare

providers, ''the apparent benefits of the [device] exceed( ed] the apparent risks, given the scientific

knowledge available when the drug was marketed."

        246.    At the time the Ethicon's ILS-No. ECS29A was distributed to Plaintiffs healthcare

providers, it was manufactured in "noncompliance with [] applicable product safety statute(s) or

administrative regulation(s)" imposed by the FDA as set out~~ 123 to 130 above.

        247.    Plaintiffs physician and his healthcare providers at Rutland selected the ILS-No.

ECS29A, using it in Plaintiffs surgery for the specifications as intended by its original design.

        248.    The Corporate Defendants designed, manufactured, inspected, tested, assembled,

promoted, distributed, marketed, labelled, and sold Ethicon's ILS-No. ECS29A for use in Plaintiff



98
   Farnham v. Bombardier, Inc., 640 A.2d 47, 48 (Vt. 1994).
99
    Webb v. Navistar Int'! Transp. Corp., 692 A.2d 343,346 (Vt. 1996) (citation omitted).
100
    Id. (citing Kinney v. Goodyear Tire & Rubber Co., 367 A.2d 677, 679 (Vt. 1976)).


                                                    42
          Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 43 of 55




David Griffin's surgery for the purpose (among others) of creating an anastomosis sealed by a

staple line created with Ethicon' s device.

          249.    Per Ethicon's voluntary recall letter from April 11, 20 I 9, the Defendants had

"confirmed occurrence of uncut washers and malformed staples with [their] Intraluminal Staplers

(ILS), which can compromise staple line integrity." 101

          250.    These defects were caused by a shift in the manufacturing process for Ethicon's

!LS-No. ECS29A that occurred from March of 2018 to March of 2019 when the line was shut

down. The FDA confirmed this by issuing a Class 1 Recall of Ethicon's ILS-No. ECS29A on May

15, 2019. 102

          251.     At all times material hereto, the Ethicon' s ILS-No. ECS29A as designed,

manufactured, inspected, tested, assembled, promoted, distributed, marketed, labelled, and sold by

the Corporate Defendants, was expected to reach, and did reach, Plaintiffs physician and his

healthcare providers without substantial change to the condition in which it was sold.

           252.    The Ethicon ILS-No. ECS29A was unreasonably dangerous in its design,

manufacturing and/or its warnings when distributed for use because: (a), of its inadequate or the

non-existent warnings regarding uncut washers and malformed staples likely to occur with its use;

(b), it was manufactured in noncompliance of general controls and regulations imposed by the

FDA; (c), its risks outweighed it benefits when delivered for use; (d) it was dangerous to an extent

beyond that which would be contemplated by the ordinary consumer who purchases it, with the

ordinary knowledge common to the community as to its characteristics; and/or (e), it was

manufactured in a manner that resulted in a deviation from its design specifications.




101
      See Exhibit 4.
102
      See Class 1 Device Recall, attached as Exhibit 20.


                                                      43
       Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 44 of 55




       253.       Plaintiff Griffin neither knew, nor had reason to know, at the time of the use of the

aforesaid product, or at any time prior thereto, of the existence of these unreasonably dangerous

defects.

           254.   Likewise, Plaintiffs physicians and his healthcare providers were not properly

informed or warned regarding these issues.

           255.   Had Plaintiff or his healthcare providers been adequately warned, they would not

have used the device and Rutland Regional Medical Center Rutland would not have purchased the

device for such use.

           256.   Had Ethicon' s device been manufactured according to FDA regulations and/or

according to industry standards, it would not have caused injury to Plaintiff David Griffin.

           257.   These unreasonably dangerous defects in Ethicon's ILS-No. ECS29A, used m

Plaintiffs September 15, 2018 surgical procedure at Rutland Regional Medical Center, were

substantial factors in causing Plaintiff David Griffin's severe injuries when the stapler ejected

malformed staples and/or an uncut washer-failing to provide an effective anastomosis.

           258.   As a direct and proximate result of his exposure to Ethicon's ILS-No. ECS29A,

Plaintiff David Griffin suffered injuries and therefore asserts claims against Defendants for all

compensatory damages including, but not limited to medical expenses and related costs, extreme

physical and mental pain and suffering, mental anguish, disability, disfigurement, degradation,

unnecessary loss of personal dignity, and lost wages, in an amount to be determined by the jury,

as well as attorneys' fees, plus costs, and all relief to which Plaintiff is entitled by law.

                                      2 nd CAUSE OF ACTION
                                     Negligent Products Liability

           259.   Plaintiff incorporates by reference all other paragraphs of this Complaint as fully

set forth herein and further allege as follows:



                                                    44
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 45 of 55




       260.     Since the adoption of the strict product liability doctrine, Vermont state and federal

courts have clarified that this decision merely expanded, and did not eliminate, Vermont's common

law regarding product liability claims. 103

        261.    To establish a common law negligence claim against the Corporate Defendants,

Plaintiff must demonstrate Corporate Defendants owed him a legal duty, that the Corporate

Defendants breached the duty, that the breach of that duty caused his injuries, and that Plaintiff

has suffered actual damages. 104

        262.    The Corporate Defendants designed, manufactured, inspected, tested, assembled,

promoted, distributed, marketed, labelled, and sold the defective curved intraluminal stapler used

on Plaintiff David Griffin.

        263.    The Corporate Defendants had a duty to exercise reasonable care when they

designed, manufactured, inspected, tested, assembled, promoted, distributed, marketed, labelled,

and sold Ethicon's ILS-No. ECS29A, including a duty to ensure that the stapler did not pose a

significantly increased risk of adverse events.

        264.    These Defendants had a duty to manufacture Ethicon's ILS-No. ECS29A per

design specification and to employ QS, CGMP, CAP As, and PMSS according to general controls

and other FDA requirements and regulations to prevent deviations from design specification

during manufacturing process, as set in ,i,i 123 to 130 above.

        265.    Conformity to these general controls and FDA regulations set out the minimum

standard of care expected of a reasonably prudent manufacturer of medical products in the same



103
    See Hay v. Med. Ctr. Hosp. of Vt., 496 A.2d 939,945 (Vt. 1985) (stating that the Zaleskie case
"expanded common law to include strict products liability"); Webb v. Navistar Int'! Transp. Corp., 692
A.2d 343, 350 (Vt. 1996); Huey v. Bates, 375 A.2d 987, 990 (Vt. 1977); Lyman v. Pfizer, Inc., No. 2:09-
cv-262, 2012 U.S. Dist. LEXIS 13185, at *10 n.3 (D. Vt. Feb. 3, 2012).
104
    O'Connell v. Killington, Ltd., 665 A.2d 39, 42 (Vt. 1995).


                                                   45
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 46 of 55




or similar circumstances, providing the medical device industry with a "floor, not a ceiling," 105 for

the standard of care.

       266.    The Defendants ovmed owed Plaintiff David Griffin a duty of due care to act as a

reasonably prudent medical device manufacturer in the same or similar circumstance in the design,

manufacture, inspection, testing, assembly, promotion, distribution, marketing, and labelling of

the Ethicon's ILS-No. ECS29A used in Plaintiffs surgery.

        267.    As measured by industry standards, as well as the minimum standards 106 set out in

the controls and the regulations required by the FDA described above, the Defendants breached

this duty of due care, and this breach was a substantial factor in causing Plaintiffs' injuries.

        268.    The breach of the duties of due care, set out above resulted a manufacturing defect,

allowing the ejection of malformed staples thus preventing an effective anastomosis during

Plaintiffs surgical procedure.

        269.    Defendants' failure to conform to the standard of care includes but is not limited to

the following items:

        (a)     Failure to establish and maintain effective QS and CGMP's to prevent and/or
                correct manufacturing deviations from specifications.

        (b)     Failure to establish and/or maintain a Post Market Safety Surveillance ("PMSS")
                system and reporting system for Adverse Events ("AE's") for the purpose of



105
  Wyeth v. Levine, 555 U.S. 555, 563 (2009).
106
  A plan to keep a product safe has been a generally recognized duty under common law. See generally
RESTATEMENT (SECOND) OF TORTS,§ 395 Negligent Manufacture of Chattel Dangerous Unless Carefully
Made. Comment fto Section 395 explains:
       The particulars in which reasonable care is usually necessary for protection of those whose
       safety depends upon the character of chattels are (1) the adoption of a formula or plan
       which, if properly followed, will produce an article safe for the use for which it is sold,
       (2) the selection of material and parts to be incorporated in the finished article, ... ( 4) the
       making of such inspections and tests during the course of manufacture and after the
       article is completed as the manufacturer should recognize as reasonably necessary to
       secure the production of a safe article ... ( emphasis added).



                                                  46
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 47 of 55




                implementing Corrective and Preventative Actions ("CAPA") to prevent and/or
                correct deviations in design specifications.

        (c)     Failure to timely notify purchasers, healthcare professionals, end users, and/or
                patients of manufacturing deviations associated with their devices; and,

        (d)     Failure to properly warn users of defects associated with the device when such
                defects were known or reasonably could have been known at the time of sale.

        270.    Despite having defective QS, a defective complaint reporting and tracking unit,

failing to timely notify relevant parties of a defect associated with its staplers, and failing to provide

a proper warning for use of the device, Defendants continued to market the Ethicon ILS as safe

and effective for use in patients until the recall notice.

        271.    The Corporate Defendants waited over a year to act regarding the defect in their

staplers, which indicates the Defendants were at the very least grossly negligent and had a reckless

disregard for safety in their failure to implement PMSS, CAP As, effective complaint systems, an

adequate AE reporting system, and a QS system for this device to prevent injuries and death to

end-users, like Plaintiff.

        272.    Likewise, the voluntary recall notice and the FDA recall indicate that the device

was much more unsafe than had been previously advertised or labelled for users.

        273.    As a direct and proximate result of Defendants' negligence, Plaintiff has suffered

significant damages, and asserts against Defendants, a claim for judgment for all compensatory

damages including, but not limited to medical expenses and related costs, extreme physical and

mental pain and suffering, mental anguish, disability, disfigurement, degradation, unnecessary loss

of personal dignity, and lost wages, in an amount to be determined by the jury, as we 11 as costs and

attorneys' fees, plus costs and all other relief to which Plaintiff is entitled by law.

        274.    Further, in doing the acts herein alleged, the Corporate Defendants acted with

oppression, fraud, malice and/or deliberate disregard and recklessness toward Plaintiff. Plaintiff is



                                                    47
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 48 of 55




therefore entitled to compensatory damages and, in addition, to punitive damages to deter

Defendants and others from engaging in similar conduct in the future. Said wrongful conduct was

done with advanced knowledge, authorization and/or ratification of an officer, director and/or

managing agents of Defendants.

                                        3 rd CAUSE OF ACTION
                                      Fraudulent Misrepresentation

        275.        Plaintiff repeats and incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein and further allege as follows:

        276.        Vermont    has    recognized    the     following   elements     for    any   fraudulent

misrepresentation claim: "(l) intentional misrepresentation of a material fact; (2) that was known

to be false when made; (3) that was not open to the defrauded party's knowledge; (4) that the

defrauded party acts in reliance on that fact; and (5) is thereby harmed." 107

        277.        Stated   differently,   "[f]raudulent    misrepresentation     can     be   accomplished

affirmatively by false statement or by the concealment of facts by one who has a duty to disclose

those facts." 108

        278.        The Corporate Defendants owed legal duties to Plaintiff David Griffin to disclose

important material facts concerning the safety of the ILS used in his procedure.

        279.        The Corporate Defendants made material representations to Plaintiff and/or

Plaintiff's physicians concerning the safety of the ILS used in his procedure that were false.

        280.        Specifically, Defendants intentionally, knowingly, or recklessly without regard for

the truth, misrepresented that that Ethicon·s ILS-No. ECS29A used in Plaintiffs procedure was

free of any defects, that Defendants were not aware of any defects associated with that device, and


107
    In re Estate ofAlden v. Dee, 35 A.3d 950, 960-61 (Vt. 2011) (citing Lewis v. Cohen, 603 A.2d 352,
354(Vt. 1991)).
108
    Id. at 961 (citing Sutfin v. Southworth, 539 A.2d 986, 988 (Vt. 1987)).


                                                      48
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 49 of 55




that the stapler was a safe and effective means of performing anastomosis without unexpected

complications and injuries.

       281.    The Corporate Defendants made those false representations to mislead ultimate

consumers (like Plaintiff) through misrepresentations of the qualities of the device to Plaintiffs

physician or other healthcare providers acting as purchasing agents for Plaintiff. Through their

agents, Defendants directly communicated these misrepresentations to Plaintiff and/or Plaintiffs

physicians who were Plaintiffs fiduciaries.

       282.    At no time prior to the use of the Corporate Defendants' ILS during Plaintiffs

procedure did Defendants acknowledge that the device featured a manufacturing defect, or that it

was not safe or effective for its intended use. On the contrary, Defendants intentionally

misrepresented through labeling and marketing material that the device was safe and effective for

its intended use, and Plaintiffs healthcare providers relied on these false representations in making

their decision to use the device in Plaintiffs surgery.

       283.    The representations made regarding the device to Plaintiff, Plaintiffs physician

and/or his healthcare providers or purchasing agents were false because the stapler was ineffective

and unsafe for use in any patient due to the manufacturing defect allowing ejection of malformed

staples and uncut washers which could not safely render anastomosis.

        284.   The Corporate Defendants intended the medical professionals at Rutland, including

Plaintiffs physicians and his purchasing agents at Rutland, to rely on the Defendants' material

misrepresentations regarding the safety of the ILS.

        285.    Plaintiff and/or his healthcare providers reasonably relied on Defendants'

misrepresentations to Plaintiffs detriment. During Plaintiffs procedure, the ILS ejected a

malformed staple or uncut washer, causing Plaintiffs severe injuries.




                                                  49
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 50 of 55




          286.    As a direct and proximate result of Plaintiff and Plaintiffs physicians' detrimental

reliance on Defendants' false representations, Plaintiff was injured, and asserts against Defendants,

a claim for judgment for all compensatory damages including, but not limited to medical expenses

and related costs, extreme physical and mental pain and suffering, mental anguish, disability,

disfigurement, degradation, unnecessary loss of personal dignity, and lost wages, in an amount to

be determined by the jury, as well as costs and attorneys' fees, plus costs and all other relief to

which Plaintiff is entitled by law.

          287.    Further, in doing the acts herein alleged, the Corporate Defendants acted with

oppression, fraud, malice and/or deliberate disregard and recklessness toward Plaintiffs. Plaintiffs

are therefore entitled to compensatory damages and, in addition, to punitive damages to deter

Defendants and others from engaging in similar conduct in the future. Said wrongful conduct was

done with advanced knowledge, authorization and/or ratification of an officer, director and/or

managing agents of Defendants.

                                        4th CAUSE OF ACTION
                                    Strict Liability: Failure to Warn

          288.    Plaintiff incorporates by reference all other paragraphs of this Complaint as fully

set forth herein and further alleges as follows:

          289.    Under Vermont caselaw, "[a] manufacturer also has a duty to warn users and

consumers when it knows or has reason to know of dangers inherent in the product at the time the

product is sold, Restatement (Second) of Torts § 402A cmt. k, or when the product is dangerous

to an extent beyond that which would be contemplated by an ordinary consumer." 109

          290.     "To establish strict liability for an inadequate warning, a plaintiff must prove that




109
      Webb v. Navistar Int'! Transp. Corp., 692 A.2d 343, 347 (1996) (citation omitted).


                                                      50
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 51 of 55




the inadequate warning made the product unreasonably dangerous and was the proximate cause of

the injury." 110

          291.     In other words, the plaintiff must prove that the manufacturer or seller had a duty

to warn, that the failure to warn made the product unreasonably dangerous/defective, and that the

lack of warning was a proximate cause of the plaintiff's injuries. 111

          292.     At all times herein mentioned, the aforesaid product was defective and unsafe in

manufacture, and was so at the time it was distributed by Defendants and implanted into Plaintiff.

          293.     Corporate Defendants had a duty to disclose and properly warn consumers and

purchasers of the true safety profile of the ILS.

          294.     The aforesaid product was defective in that it was not properly prepared and/or was

not accompanied by proper warnings regarding all possible adverse side effects associated with

the use of the ILS, and given the severity of the adverse effects, the warnings given did not

accurately reflect the symptoms and severity of the adverse effects.

          295.     The product was also defective in that the product manufactured and distributed

differed from the manufacturer's intended results. These defects caused serious injuries to the user

when used in its intended and foreseeable manner.

          296.     The aforesaid product was unaccompanied by warnings of its dangerous

propensities that were known or reasonably scientifically knowable at the time of distribution. The

reasonably foreseeable use of the product, i.e. for use in gastrointestinal operations to create a

secure anastomosis within the body, involved substantial dangers not readily recognizable by the

ordinary user of the product. The Defendants, and each of them failed to warn of the known or




110
      Id. (citation omitted).
111
      Menard v. Newhall, 373 A.2d 505, 506 (Vt. 1977).


                                                    51
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 52 of 55




knowable likelihood of injury including but not limited to the likelihood the user would develop

abscesses, infections, and be forced to undergo corrective operations.

       297.    The    Defendants     designed,     manufactured,     tested,   analyzed,   distributed,

recommended, merchandised, advertised, promoted, supplied, labelled, and sold to distributors the

ILS by Defendants, and each of them, was further defective due to inadequate post-marketing

warning or instruction.

       298.    Plaintiff did not know, nor had reason to know, at the time of the use of the aforesaid

product, or at any time prior thereto, of the existence of the foregoing described defects. These

defects caused the herein described injuries and damages as herein alleged.

       299.    The Defendants, and each of them knew that the aforesaid product was to be used

by the user without inspection for defects therein and that the aforesaid product was

unaccompanied by warnings of its dangerous propensities that were known or reasonably

scientifically knowable at the time of distribution.

       300.     Plaintiff neither knew, nor had reason to know, at the time of the use of the aforesaid

product, or at any time prior thereto, of the existence of the foregoing described defect.

        301.    As a direct and proximate result of Defendants' failure to warn, Plaintiff was

injured, and asserts against Defendants, a claim for judgment for all compensatory damages

including, but not limited to medical expenses and related costs, extreme physical and mental pain

and suffering, mental anguish, disability, disfigurement, degradation, unnecessary loss of personal

dignity, and lost wages, in an amount to be determined by the jury, as well as costs and attorneys'

fees, plus costs and all other relief to which Plaintiff is entitled by law.




                                                   52
           Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 53 of 55




                                        5th CAUSE OF ACTION
                                         Fraud by Concealment

          302.    Plaintiff repeats and incorporates by reference all other paragraphs of this

Complaint as if fully set forth herein and further allege as follows:

          303.    Vermont caselaw outlines that "in order to state a claim for fraud based on

fraudulent concealment, a plaintiff must demonstrate: (1) concealment of facts, (2) affecting the

essence of the transaction, (3) not open to the defrauded party's knowledge, (4) by one with

knowledge and a duty to disclose, (5) with the intent to mislead, and (6) detrimental reliance by

the defrauded party." 112

          304.    At all times mentioned herein, Corporate Defendants had the duty and obligation

to disclose to Plaintiff and to his physicians, the true facts concerning the aforesaid product; that

is, that said product was dangerous, and defective, and how likely it was to cause serious

consequences to users, including injuries as herein occurred.

          305.     Defendants made the affirmative representations as set forth above to Plaintiff, his

physicians, and the general public prior to the date the ILS was used on Plaintiff while concealing

the following material facts.

          306.     At all times mentioned herein, Defendants had the duty and obligation to disclose

to Plaintiff and to his physicians the true facts concerning the aforesaid product; that is, that use

would cause injuries including but not limited to abscesses, infection, hemorrhages, additional

corrective surgeries, and abdominal pain.

           307.    The concealment of these facts affected the essence of the transaction as Plaintiffs

physicians would not have purchased the ILS and used it had they been aware of its true safety




112
      Fuller v. Banknorth Mortg. Co., 788 A.2d 14, 16 (2001) (citations omitted).


                                                      53
        Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 54 of 55




profile. The concealment of these facts was not known to Plaintiff or his physicians and said

concealment was made with the intent to mislead healthcare providers to purchase and use their

ILS on their patients, including Plaintiff.

        308.   At all times herein mentioned, neither Plaintiff nor his physicians were aware of

the facts set forth above, and had they been aware of said facts, they would not have acted as they

did, that is, would not have utilized the product during the Plaintiffs procedure on September 15,

2018. Plaintiff and his physicians therefore detrimentally relied upon Corporate Defendants'

statements regarding the ILS when making the decision to purchase and use it.

        309.    As a result of the concealment or suppression of the facts set forth above, Plaintiff

sustained injuries and asserts against Defendants, a claim for judgment for all compensatory

damages including, but not limited to medical expenses and related costs, extreme physical and

mental pain and suffering, mental anguish, disability, disfigurement, degradation, unnecessary loss

of personal dignity, and lost wages, in an amount to be determined by the jury, as well as costs and

attorneys' fees, plus costs and all other relief to which Plaintiff is entitled by law.

        310.    In doing the action herein alleged, Defendants acted with oppression, fraud, and

malice and Plaintiff are therefore entitled to punitive damages in an amount reasonably related to

Plaintiff actual damages, and to Defendants' wealth, and sufficiently large to be an example to

others, and to deter these Defendants and others from engaging in similar conduct in the future.

        WHEREFORE, Plaintiff respectfully demands judgment in an amount in excess of the

jurisdictional limits of this Court against all Corporate Defendants, and each of them, individually,

jointly and severally, and request compensatory damages, together with interest, cost of suit,

attorneys' fees, and all such other relief as the Court deems just and proper as well as:

        A)      compensatory damages for past, present, and future damages, including, but not
                limited to, great pain and suffering and emotional distress and anguish, for personal



                                                   54
       Case 2:21-cv-00134-wks Document 1 Filed 05/25/21 Page 55 of 55




             injuries sustained by Plaintiff, health and medical care costs, together with interest
             and costs as provided by law.

      B)     for all ascertainable economic and non-economic damages m an amount as
             provided by law and to be supported by evidence at trial.

      C)     for specific damages according to proof.

      D)     for Punitive and Exemplary damages according to proof.

      E)     for pre-judgment interest and post-judgment interest as allowed by law.

      F)     for reasonable attorneys' fees.

      G)     for the costs of these proceedings; and

      H)     for such other and further relief as this Court deems just and proper.

      A JURY TRIAL IS DEMANDED.

                                               Respectfully Submitted:

Date: May 24, 2021                             /s/M4MlA~~----
                                               Michael Ga~non, Esq.
                                               AFFOLTER GANNON
                                               15 Brickyard Road
                                               Essex Junction, VT 05452
                                               802-878-2797
                                               FAX: 802-878-6269
                                               gannonm@vermontlawyers.net


                                               TO BE ADMITTED PRO HAC VICE:

                                               Gregory J. Bubalo, Esq. (KBA #08805)
                                               Kate A. Dunnington, Esq. (KBA #94275)
                                               BUBALO LAW PLC
                                               9300 Shelbyville Rd., Ste. 210
                                               Louisville, KY 40222
                                               502-753-1600
                                               gbubalo@bubalolaw.com
                                               kdunningtonta;bubalolaw.com




                                                 55
